DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Jonsson et al. (2018/0225495) teaches an improved authentication process for a wide range of finger humidity, e.g. for high humidity and low humidity (e.g. dry) fingers (para [0007]). Jonsson also teaches acquiring a candidate fingerprint image is acquired S302 and a humidity level indication is determined S304 based on the candidate fingerprint image. In the embodiment of FIG. 7, the next step S706 is to select an authentication model among a plurality of authentication models based on the humidity level indication. As is conceptually shown, if the humidity falls in a category representative of a “high” humidity, a first model may be selected, if the humidity falls in a category representative of a “medium” humidity, a second model may be selected, and if the humidity falls in a category representative of a “low” humidity, a third model may be selected. Of course, more than three models may be included, but only three is shown here for clarity. Fingerprint authentication is subsequently performed S708 using the selected authentication model. (para [0058]; Fig 7).

Prior art of record Seo et al. (2020/0349247) teaches a process for biometric authentication performed by the smart hardware security engine 10 of FIG. 1, which includes biometric feature extraction 16 using a learning algorithm. In an exemplary 
Prior art of record Bonev (2018/0129857) teaches a spoof detection method based on the empirical observation that many spoof methods produce spoof images with irregular gradient distribution across the image. In some spoof methods, the reason why this gradient irregularity happens may be a result of spoof materials that do not have the same deformation properties as human skin, and/or the spoof creation process is not perfect, allowing some air, moisture, or particles to exist between the finger and the spoof material allowing uneven pressure over the spoof mold. Accordingly, some of the ridges and valleys in spoof images have smooth gradients and other ridges and valleys have stronger gradients in the same image of the spoof fingerprint. Visually, this appears as separate blurred regions and sharper regions in the same image. This effect is not observed in live fingerprint images, where the gradients are typically more evenly distributed across the image, and so all ridges and valley appear equally sharp (para [0023]).
Prior art Kim et al. (2019/0005217) teaches a user authentication method including obtaining first environmental information indicating an environmental condition in which an input image of a user is captured, extracting a first feature vector from the input image, selecting a second feature vector from enrolled feature vectors in an enrollment database (DB), the second feature vector including second environmental 
Regarding claim 1, prior art of record fails to teach the following claim limitations of “…generating a virtual enrollment fingerprint embedding vector, wherein the virtual enrollment fingerprint embedding vector has an environmental characteristic different from an environmental characteristic of the enrollment fingerprint image, and has a structural characteristic of the enrollment fingerprint image”; in combination with all other claim limitations. Regarding claim 8, prior art of record fails to teach the following claim limitations of “determining whether an input fingerprint included in the input fingerprint image is a fake fingerprint, based on a fake fingerprint embedding vector, an enrollment fingerprint embedding vector, and a virtual enrollment fingerprint embedding vector that are provided in advance, wherein the enrollment fingerprint embedding vector is obtained based on an enrollment fingerprint image, and the virtual enrollment fingerprint embedding vector is generated by inputting the enrollment fingerprint image to an artificial neural network (ANN)”; in combination with all other claim limitations. Regarding claim 13, prior art of record fails to teach the following claim limitations of “….generate a virtual enrollment fingerprint embedding vector, wherein the virtual enrollment fingerprint embedding vector has an environmental characteristic different from an environmental characteristic of the enrollment fingerprint image, and has a structural characteristic of the enrollment fingerprint image”; in combination with all other claim limitations. Regarding claim 19, prior art of record fails to teach the following claim limitations of “determine whether an input fingerprint included in the input fingerprint image is a fake fingerprint, based on a fake fingerprint embedding vector, an enrollment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623